The Attorney General of Texas
    JIM MATTOX                                          Au:?Just 13, 1984
    Attorney General


    Supreme Court Buildlng         Honorable John L. Hu~chison                     Opinion No.    JM-191
    P. 0. Box 12548                Banaford County Attorney
    Austin, TX. 75711- 2548        P. 0. Box 506                                   Re:    Whether a county      may
    512l475.2501                   Spearman. Texas   7!W81                         lease a building to a district
    Telex QlW74.1387
    Telecopier 51214750258
                                                                                   appraisal   office for a nominal
                                                                                   consideration

    714 Jackson, Suite 700         Dear   Mr. Ziutchison:
    Dallas. TX. 752024508
    2141742-8944
                                          You have requested our opinion as to whether Aansford County may
                                   purchase land for the construction       of an office   building   to be leased
    4824 Alberta Ave.. Suite 1W    to the Hansford County Appraisal District.         You have informed us that
    El Paso, TX. 799052793         the appraisal    district   has proposed a contract        whereby the county
    91515333454                    would construct     an office   building    and lease    it to the appraisal
r
                                   district    under a lcase-purchase      agreement.     The building    would be
      Jo1 Texas. suite 700
                                   constructed with county funds at an approximate cost of $125,000, for
    tkw,ton, TX. 77002-3111        the sole purpose of providing office       space to the appraisal      district.
    713/223-W                      You ask whether 1:tle county is authorized            to enter    into    such a
                                   contract.
    806 Broadway. Sulte 312
    Lubbock, TX. 79401.3479
                                          The Interlocal      Cooperation    Act,  article     4413(32c),    V.T.C.S.,
    8081747-5238                   permits     local    gwernmente       to   contract     among themselves         for
                                   governmental servic:cs "which all parties         to the contract      are legally
                                   authorized to perfcrm."        Sec. 4(b).    The Interlocal    Cooperation Act in
     4309 N. Tenth. Suite B
                                   itself    does not     :,nfer   upon a governmental         body any additional
     McAllen, TX. 78501-1885
     512mE2&47                     substantive    auth0rj.t.y to perform particular      acts.    Thus, we must look
                                   to substantive     law to determine whether the county is authorized               to
                                   enter into the cont,ract at issue here.
     200 Main Plaza. Suite 400
     San Antonio, TX. 782052797
                                          An appraisal tl:.strict    is a political subdivision     responsible for
     5121225.4191
                                   appraising propert]' values for the use of every taxing unit within the
                                   appraisal district-r!     boundaries , which generally    coincide with county
     An Equal OpportunityI         lines.    Although a lumber of statutes authorize a couauissioners court
     Attlrmatlve Action Employer   to provide office       buildings    for county purposes and to lease the
                                   unneeded portions     'to private persons or to other public agencies,       the
                                   statutes do not permit a county to construct         a facility     for the sole
                                   use of another pol:l~:icsl subdivision , regardless      of whether the county
                                   is adequately comp                                                                                           I        *I
Honorable John L. Hutchison        - I’age 2        (JM-191)




                                                                                                     I
officers.”    Appraisal     district    officials     are not county officers and
thus are not entitled        to of::‘:ice space      provided by the county under
this statute.

       Article    2370, section       1. V.T.C.S.,        permits    the commissioners
court    to provide      buildings       at the county         seat    other    than the
courthouse     “for   carrying    on such other public            business     as may be
authorized by the Commissionc:z 8 Court .” This statute also authorizes
the commissioners court to lease or rent any part of these buildings
not necessary for public use.            Article   2370b. V.T.C.S.,       authorizes the
county to “purchase” or “cxlstruct”                office     buildings    “to properly
house all county and district              offices    and all county and district
courts” whenever the commissioners court “determines                    that the county
courthouse is not adequate” Eor that purpose.                     In our opinion,    the
context of article        2370b cl’?.%rly indicates         that the term “district”
refers    to judicial    district     I,ather than to a “district”           of any kind
whatsoever,       Thus, article     :!:170b does not authorize          the purchase or
construction     of office    build L:rgs for the purpose of housing officials
of an appraisal district.

      A commissioners       court     has only     those    powers    specifically
conferred    by statute.      Can,PLes    v.  Laughlin,   214 S.W.2d 451 (Tex.
1948).    In Attorney Gene=-Opinion           O-1952 (1940),   this office       held
that the county’s       authorit:?    to provide    necessary   public buildings
under article      2351 did not, empower the county to pay for                    the
construction    of a building      to be rented to the Texas National Guard
and other non-county governmental agencies.               On the basis of this
decision,    we conclude that E. commissioners court is not authorized to
purchase land and provide for: the construction           of a building for the
sole purpose of providing office         space to an appraisal district.

       Of course, if the coun::r were to purchase land and construct an
office   building for legiti~lte  “county purposes,” it could then lease
unused space in that building to the appraisal district.

                                     SUMMARY

                A county is not. authorized to purchase land and
             construct   a building     solely for   use of   an
             appraisal district.




                                               LA-/~Very truly



                                                    JIM
                                                            .
                                                                 your



                                                            MATTOX
                                                    Attorney General of Texas
                                                                                               -.
TOMGREEN
First Assistant     Attorney    General



                                           p. 836
i

        Bonorable   John L. Rutchiroa   - Page 3       ml-191)




        DAVID R. RICHARDS
        Executive Assistant Attorney     (heral

        Preparerby   David Brooks
        Assistant  Attorney General

        APPROVED:
        OPINION COMMITTEE
    .
        Rick Gilpin,   Chairman
        David Brooks
        Colin Carl
        Susan Garrison
        Jim Moellinger
        Nancy Sutton




                                                  p. 837